Citation Nr: 1636599	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post left clavicular fracture on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for status post left clavicular fracture.

This matter was previously before the Board in October 2015 when the Board denied an increased rating for status post left clavicular fracture.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs.  In the JMR, the Parties agreed the Board properly determined a higher rating was not warranted for status post left clavicular fracture under the VA rating schedule.  The Parties agreed that the Board must either refer the matter to the appropriate official of the Veterans Benefits Administration for extraschedular consideration , or provide a written analysis in light of the discussion in the JMR.  The Parties also acknowledged that the Board relied on 38 C.F.R. § 3.655 to find that the Veteran had not shown good cause for failing to report to the previous examinations and that in doing so the Board had relied upon the presumption of regularity to find that the Veteran was furnished notice of those examinations.  The Parties agreed that if the Board relied on § 3.655 it must support its reliance on an adequate statement of reasons and bases in light of the discussion in the JMR.  


FINDINGS OF FACT

1.  The Veteran has not provided good cause for failing to report for February 2009 and November 2014 VA examinations for his status post left clavicular fracture disability.

2.  The symptoms related to status post left clavicular fracture, to include pain and stiffness in the shoulder, stiffness and spasms in the neck, effects on sleeping, effects on lifting capacity, and prominence of the clavicle, are reasonably described Diagnostic Codes 5201 through 5203.

3.  The Veteran's status post left clavicular fracture does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for extra-schedular consideration for status post left clavicular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.

VA's duty to assist includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA examinations were scheduled in February 2009 and November 2014; however, the Veteran failed to report for both examinations.  Pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for the failure to report, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Board finds the Veteran has not provided good cause for his failure to report for the examinations scheduled in February 2009 and November 2014.  Indeed, the Veteran has provided no reason for failure to report, including no assertion that he did not know of the examinations in advance.  

For instance, in May 2009, the RO sent notice to the Veteran that his claim for a higher rating initial rating for status post left clavicular fracture had been denied.  The rating decision indicated that he failed to report for a left shoulder examination scheduled in February 2009.  He filed a notice of disagreement and subsequently perfected an appeal for that decision, but never alleged he did not receive notice of the February 2009 examination and failed to provide a reason for not attending the examination.

VA again scheduled a left shoulder examination in November 2014.  In December 2014, the RO sent a supplemental statement of the case to the Veteran informing him that his claim remained denied, noting that he failed to report for the November 2014 examination.  The Veteran did not assert that he failed to report for the examination due to lack of notice.  

Indeed, his representative provided argument in February 2015 in which the representative acknowledged that the Veteran did not report for the examination.  The representative did not provide any explanation for why the Veteran did not report for the examination; there was no statement that the Veteran was unaware of the examination.  Rather, the representative asserted the Veteran's presence at the examination was unnecessary because a higher rating was warranted based on the evidence of record.  

Later in February 2015, the Veteran, through his representative, filed new service connection claims for neck, back, waist, and leg disabilities secondary to the left clavicular disability; he also filed a service connection claim for his feet secondary to hypertension.  In April 2015, the RO notified the Veteran of its denial of service connection for the claimed neck, back, waist, legs, and feet conditions.  These claims were adjudicated without an examination, after the RO determined VA's duty to provide an examination had not been triggered based on the evidence of record at that time.  Two weeks later, in May 2015, the Veteran submitted a statement that he wanted to have his VA examination rescheduled, indicating he missed the appointment due to non receipt of a phone call or correspondence regarding the examination, even though an examination was never scheduled regarding the claims.  It is clear from the May 2015 communication, that the Veteran is aware of how to provide a reason for failure to report to an examination.  

On appeal to the Court, the Veteran agreed that the Board's prior determination regarding a higher schedular rating for status post left clavicular fracture was proper; therefore, he did not allege deficient notice regarding the left shoulder examinations.  Review of the record reveals the Veteran's pleadings throughout the appellate process have remained consistent; he has never provided any reason as to why he failed to report for the examinations scheduled for his claim for a higher initial rating for his status post left clavicular fracture.

Although the now vacated October 2015 Board decision relied on a presumption of regularity to find that the Veteran had been notified of the examinations, such reliance, and discussion, is not appropriate in this case, as the Veteran has not alleged non-receipt of notice.

The Board acknowledges the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Kyhn v. Shinseki, which struck down the lower Court's reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency- specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

In this case, in contrast with the facts in Kyhn, neither the Veteran nor the representative has argued that there was improper notice in advance of the scheduled VA examinations for the left shoulder.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.  Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn, 26 Vet. App. at 374 (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds there is no need to consider whether the presumption of regularity applies in this instance, namely, because neither the Veteran nor the representative has argued that there was a lack of notice, or insufficient notice, regarding the scheduled VA examinations for the left shoulder.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties to assist in this case.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

On appeal to the Court, the Veteran agreed that the schedular rating assigned for status post left clavicular fracture is appropriate.  The only issue that remains is whether an extra-schedular rating; i.e., one outside of the rating schedule is warranted for the disability.  

The criterion for award of an extraschedular rating is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As noted in the JMR, the record establishes the Veteran's status post left clavicular fracture is manifest by pain and stiffness in the shoulder, stiffness and spasms in the neck, effects on sleeping, effects on lifting capacity, and prominence of the clavicle.
In the JMR, the parties agreed the Veteran's disability, status post left clavicular fracture, is properly rated under Diagnostic Codes 5201 through 5203.  A 10 percent rating is currently assigned under Diagnostic Code 5203, as compensable range of motion loss has not been shown by the evidence of record.

Diagnostic Code 5201 provides ratings based on limitation of motion of the arm due to clavicular impairment.  See 38 C.F.R. § 4.71a; see also Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  Rating criteria based on limitation of motion include consideration of functional impairment due to pain, stiffness, and other orthopedic factors, such as weakness, incoordination, and fatigability.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); see also Mitchell, 25 Vet. App. at 45 n.2; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  Therefore, the pain, stiffness, weakness and muscle fatigue, to include spams, shown by the record is contemplated by the rating criteria under Diagnostic Code 5201.  Stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  The Veteran's reports of having difficulty carrying a bucket for long periods of time are encompassed by factors such as weakness and fatigability.

The Veteran has reported having difficulty sleeping on his left side.  Interference with weight-bearing is specifically listed in 38 C.F.R. § 4.45(f); therefore, the weight-bearing involved with sleeping on the left side is contemplated by the rating criteria.  The Veteran has not asserted that his inability to sleep on his left side results in sleep impairment.  Thus, further consideration as it relates to the Veteran's reports of an inability to sleep on his left side is not warranted.

The Veteran has also specifically reported having a prominent clavicle.  Diagnostic Code 5203 contemplates deformity of the clavicle resulting from fracture.  Further, the Veteran has not reported and the record does not otherwise establish how prominence of the clavicle results in additional disability beyond that described in the rating criteria.

The criteria found at Diagnostic Codes 5201 and 5203, together with consideration of § 4.40, § 4.45, and § 4.59 reasonably describe all of the Veteran's particular symptoms associated with his shoulder disability.  The schedule allows for higher ratings for disability of the shoulder for symptoms more severe than those suffered by the Veteran.  Hence, it cannot be said that the rating schedule does not contemplate the level of disability that the Veteran has from his symptoms.  The first Thun element is not met in this case, to the analysis stops here, and referral for extraschedular consideration is not warranted.  

In sum, the preponderance of evidence shows that the Veteran's status post left clavicular fracture disability does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The preponderance of evidence shows that symptoms and level of disability off the Veteran's status post left clavicular fracture are contemplated by the regular schedular criteria.  Thus, referral for extra-schedular consideration is not warranted.  Accordingly, entitlement to a rating in excess of 10 percent for status post left clavicular fracture on an extra-schedular basis must be denied


ORDER

Entitlement to a rating in excess of 10 percent for status post left clavicular fracture on an extra-schedular basis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


